215 F.2d 34
94 U.S.App.D.C. 103
HAYES,v.GLEN ECHO PARK CO., Inc.
No. 12030.
United States Court of Appeals District of Columbia Circuit.
Argued April 6, 1954.Decided April 29, 1954.

[94 U.S.App.D.C. 104] Mr. Carl L. Shipley, Washington, D.C., for appellant.
Mr. Thomas S. Jackson, Washington, D.C., with whom Messrs. Louis M. Denit and Richard A. Bishop, Washington, D.C., were on the brief, for appellee.
Before CLARK, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant sustained personal injuries in the course of his descent on a water-slide located at the edge of a swimming pool in appellee's amusement park, and sued the owner-operator for damages on account of negligence.  The trial court found no negligence in the proof submitted by plaintiff.  The slide was seventeen and a half feet high, had a slope of 40 degrees, and had been in continuous use for sixteen years without modification of its original design.  No warning sign or instructions were posted on the slide, nor was there an attendant specifically assigned to the protection of its users.  However, in the absence of a showing that there was a structural defect in the slide, due either to its design or to improper maintenance, these circumstances are insufficient to warrant submission of the case to the jury.  Further, '(t)he large number of patrons who were shown to have enjoyed the pleasure and excitement of the amusement device without mishap is evidence that, while reasonable care existed, the device was not inherently dangerous.'  Carlin v. Smith, 1925, 148 Md. 524, 130 A. 340, 342, 44 A.L.R. 193.  The trial court was correct in granting appellee's motion for a directed verdict.


2
Affirmed.